                      I CILHE UNITED STATES DI ‘RICT COURT
                      FM THE MIDDLE k        pormie
                                               OF ALABAMA
                                NORTAIE   pirsioN
THERRAL HATFIELD,

               Movant/Defendatit,
                                                        Civil No.2:20-cv-439-WKW-WC-1
       v.

UNITED STATES OF AMERICA,

               Respondent.


                           GOVERNMENT'S MOTION TO SEAL

       Comes now the United States of America, by and through, Louis V. Franklin, Sr., United

States Attorney for the Middle District of Alabama, and Mark E. Andreu, Assistant United States

Attorney, to respectfully request that the presentence report(PSR)in this case be sealed.

       The PSR is submitted in support ofthe Government's Response to Petitioner's claims

under 28 U.S.C. § 2255. It contains confidential information regarding Petitioner's background

and criminal history, and should therefore be sealed.

       Accordingly, the Government respectfully requests that the PSR be sealed.



Respectfully submitted this 31st day of July, 2020.



                                             LOUIS V. FRANKLIN,SR.
                                             UNITED STATE       RNEY


                                            MARK E. AND
                                            Assistant United States Attorney
                                            131 Clayton Street
                                            Montgomery, AL 36104
                                            (334)223-7280
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

THERRAL HATFIELD,

              Movant/Defendant,
                                                     Civil No. 2:20-cv-439-WKW-WC
       v.


UNITED STATES OF AMERICA,

              Respondent.

                                    CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I filed the foregoing motion to seal with the Clerk

of the Court and mailed, postage prepaid, a copy ofthis response to Benjamin Woodforde

Maxymuk, Copeland Franco PA,P.O. Box 347, Montgomery, AL 36101.




                                             Respectfully submitted,

                                             LOUIS V. FRANKLIN, SR.
                                             UNITED STATES


                                             MARK E. AND
                                             Assistant United States Attorney
                                              131 Clayton Street
                                             Montgomery, AL 36104
                                             (334)223-7280
